                               UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON

DEBORAH MARIE ABNEY,                                  Civil No. 3:19-cv-00689-MC

         Plaintiff,

         v.                                           ORDER FOR REMAND

ANDREW SAUL,
Commissioner of Social Security,

         Defendant.

         Based on the stipulation of the parties, it is hereby ORDERED that the above-captioned

case be REVERSED and REMANDED for further administrative proceedings pursuant to

sentence four of 42 U.S.C. § 405(g). Upon remand, the Appeals Council will direct the

Administrative Law Judge to do the following:

         •    Reevaluate the medical opinion evidence, including the opinion of Richard Alley,

              M.D.; and

         •    Continue with the sequential evaluation process, as necessary. This may include

              reevaluating the claimant’s residual functional capacity; reevaluating the claimant’s

              ability to perform other work; making specific findings; explaining and resolving any

              conflicts; and obtaining vocational expert testimony.

         Upon proper application, Plaintiff shall be eligible for attorneys’ fees under the Equal

Access to Justice Act, 24 U.S.C. § 2412 et seq.

         IT IS SO ORDERED this 14th day of April, 2020.



                                                __s/Michael J. McShane__________________
                                                UNITED STATES DISTRICT JUDGE

Page 1    ORDER - [3:19-cv-00689-MC]
Submitted by:

BILLY J. WILLIAMS, OSB #901366
United States Attorney

RENATA GOWIE, OSB #175273
Assistant United States Attorney

s/ Erin F. Highland
ERIN F. HIGHLAND
Special Assistant U.S. Attorney
of Attorneys for Defendant
(206) 615-2495




Page 1   ORDER - [3:19-cv-00689-MC]
